Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This is a response to Amendment/Req. Reconsideration-After Non-Final Rejection filed by Applicant on 12/27/2021.
Claims 1, 4-13, 15-17, and 19-20 have been allowed.
Claims 1, 4-8, 11-13, 15-17, and 19-20 have been amended.
Claims 2, 3, 14 and 18 have been cancelled.
Response to Arguments
Claim Rejection Under 35 U.S.C. §102:
Applicant’s arguments, see page 8, filed 12/27/2021, with respect to the rejection(s) of claims 1-2, 6-13, and 17 being rejected under 35 U.S.C. § 102(a)(1)/102(a)(2) as being anticipated by Heath (U.S. Pat. No. 8,890,676), have been fully considered and are persuasive. Applicant states that “Applicant has amended claim 1 by incorporating the allowable subject matter of dependent claim 3. Similarly, claims 13 and 17 have been amended to incorporate the allowable subject matter of claims 14 and 18, respectively, with some minor adjustments.”
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…wherein the fault identification further comprises an electrical parameter value, wherein the mapping comprises a formula, 
Claims 4-12 are also allowed as they further limit allowed claim 1.
Regarding claim 13, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 13,
“…wherein the fault identification further comprises an electrical parameter value, wherein the mapping comprises a formula, wherein the formula comprises an electrical parameter term, a temporal term, and a root- cause term, wherein the electrical parameter term and the temporal term are based on the fault identification, and wherein the root-cause term is based on one or more root-cause impact values calculated according to: at least one root-cause fault identifications determined from the mapping, and the fault identification.”
Claims 15-16 are also allowed as they further limit allowed claim 13.
Regarding claim 17, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 17,
“… wherein the fault identification further comprises an electrical parameter value, wherein the mapping comprises a formula, wherein the formula comprises an electrical parameter term, a temporal term, and a root- cause 
Claims 19-20 are also allowed as they further limit allowed claim 17.
The closest prior art references that were found based on an updated search.
Spiro et al. US 2021/0216065 - The method involves receiving notification of a maintenance event associated with a resource.
Spiro et al. US 2018/0173216 - The method involves receiving notification of a maintenance event associated with a resource. 
Mezic et al. US 2016/0203036 - The fault detection system (100) comprises a computing system that has computer processors.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claim 1, 13 and 17; therefore claims 1, 4-13, 15-17, and 19-20 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867